MEMORANDUM **
The district court properly granted summary judgment to the defendant. Mitchell did not come forward with any evidence showing that prison officials violated their own regulations. Although the prison may have been obligated to lock the doors between the Navajo Unit and the rest of the prison, the regulations do not require the prison to lock the doors within the Navajo Unit, the unit in which all of Mitchell’s assailants were housed. The decision not to lock the door between the two sides of the Navajo Unit accordingly falls within the discretion of prison officials, see generally Calderon v. United States, 123 F.3d *637947 (7th Cir.1997), and, as the district court properly found, the discretionary function exception to the Federal Tort Claims Act bars this suit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.